DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/583,261 filed on 09/26/2019 in which claims 1-16 have been presented for prosecution below in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of, “wherein the charging device detects whether a current value of the charging current is less than a first reference current value in a first mode, and if the current value of the charging current is less than the first reference current value, the charging device raises a voltage value of 10the output voltage to maintain the current value of the charging current at the first reference current value” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Applicant is required to provide a working model such as a timing diagram that illustrates the aforementioned limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3,8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chris et al., (Chris) US 2009/0141918 in view of Chang et al., (Chang) US 2017/0310122.
Regarding claims 1 and 9: Chris at least discloses and shows in Figs. 1-5: A headset charging system(see Figs. 1-5) comprising: a headset device(12), comprising a headset battery(82)(see ¶[0028] and Fig. 5) configured to supply power required for operation of the headset device(12); and 5a charging device(14)(note base 14 includes battery charging section 50 which comprises circuitry adapted to automatically recharge the battery of the headset 12; see ¶[0026]) , configured to accommodate and couple(i.e. while the headset is plugged into the complementary battery charging receptacle 18 of the base 14; see Fig. 1)to the headset device(12)(see ¶[0026]), and providing an output voltage and a charging current to charge the headset battery(82)(see ¶[0028] since the battery is part of the power supply section 76).
Chris  does not expressly teach:
wherein the charging device detects whether a current value of the charging current is less than a first reference current value in a first mode, and if the current value of the charging current is less than the first reference current value, the charging device raises a voltage value of 10the output voltage to maintain the current value of the charging current at the first reference current value.
Chang discloses and shows in Fig. 5, factual evidence of a charging apparatus and charging control circuit which detects whether a current value of the charging current(Io)(see annotated Fig. 5 below) is less than a first reference current value(IDC1) in a first mode(0<t<to), and if the current value of the charging current is less than the first reference (IDC1), the charging device raises a voltage value(from V1 to VTH2) of 10the output voltage to maintain the current value(note IDC1 is maintained from t0 to t1)  of the charging current at the first reference current value(IDC1)(see ¶[0038]-[0043]).
Chris and Chang are analogous art battery charging systems. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the charging control protocol of Chang into the headset battery charging of Chris for the advantages of reducing the charging time and thereby prolong the life of the battery, as per the teachings of Chang (¶[0039]).
Accordingly claims 1 and 9 would have been obvious.
Regarding claims 2 and 10, Chris in view of Chang discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 9. Chang further discloses and shows in Fig. 5, wherein the first reference current value is a maximum charging current value(IDC1) of the headset battery.
Regarding claim 11, Chris in view of Chang discloses all the claimed invention as set forth and discussed above in claim 9. Chris teaches, further comprising: converting, by a charger circuit(50)(Fig. 4) of the headset device(12), the output voltage into a charging voltage and charging the headset battery(82) with the charging voltage and the charging current.
Regarding claim 3, Chris in view of Chang discloses all the claimed invention as set forth and discussed above in claim 1. Chang further discloses(see ¶[0034]) and shows in Fig. 4A, wherein the charging device(2) 15comprises: a power conversion circuit(30), configured to receive an input voltage(VIN)(see Fig. 4A), and controlled by a control signal(as output by charging control circuit 50) to convert the input voltage into the output voltage(VBUS) and provide the charging current(IDC); a current detecting circuit(as detected by resistor RC), coupled to the (30), and configured to 20detect the charging current(IDC) to generate a sensing voltage(IDCx RC); and a control circuit(53), coupled to the power conversion circuit(30) and the current detecting circuit(RC), and configured to generate the control signal according to the sensing voltage(see feedback signal in Fig. 4A), wherein in the first mode(0<t<to), the control circuit(53) determines whether the current value of the charging current(Io)(see annotated Fig. 5) is less than the first reference current value(IDC1) according to the sensing voltage, and if the current value of the charging current is less than the first reference current value, the -16-File: 85311usf control circuit adjusts a duty cycle or a frequency of the control signal, so that the power conversion circuit raises(30) the voltage value of the output voltage(VBUS) by a predetermined voltage value (from VBUS to VTH2)(see ¶[0034]-[0036]).
Regarding claim 8, Chris in view of Chang discloses all the claimed invention as set forth and discussed above in claim 3. Chang further discloses, wherein the charging device(2) further comprises: 20a rechargeable battery(20), coupled to the power conversion circuit(30)(see Fig. 4A), and configured to provide the input voltage(VIN) to the power conversion circuit(30), wherein when the input voltage is less than or equal to a reference voltage, the control circuit(53) controls the power conversion circuit(30) to stop providing the output voltage and the charging current.
Allowable Subject Matter
Claims 4-7,12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not teach, among other patentable features, “wherein the power conversion 5circuit comprises a boost circuit and a buck circuit, wherein in the first mode: if the input voltage is higher than the output voltage, the control circuit activates 
Regarding claim 12, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “ wherein the step of providing, by the charging device, the output voltage and the charging current comprises:  15providing, by a rechargeable battery of the charging device, an input voltage; and in a second mode before the first mode, performing, by the charging device, a buck conversion on the input voltage to generate the output voltage and the charging current, and setting the voltage value of the output voltage to an initial voltage value, wherein the initial voltage value is a sum of a discharging termination voltage value of 20the headset battery and a minimum dropout voltage of the charger circuit.
Claims 13-16 depend directly from claim 12 and thus are allowable for the same reasons.

    PNG
    media_image1.png
    710
    829
    media_image1.png
    Greyscale

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 12, 2021